UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) October 27, 2009 A. M. Castle & Co. (Exact name of registrant as specified in its charter) Maryland 1-5415 36-0879160 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No. 3400 N. Wolf Road, Franklin Park, Illinois (Address of principal executive offices) (Zip Code) Registrant's telephone number including area code 847/455-7111 (Former name or former address if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13 e-4(c) under the Exchange Act (17 CFR 240.13 e-4(c)) Item 2.02 Results of Operations and Financial Conditions. In accordance with General Instruction B.2 to Form 8-K, the following information shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such a filing. The information regarding the results of operations and financial condition of A.M. Castle & Co. (the “company”) for thethird quarter endedSeptember 30, 2009, responsive to this Item2.02, and contained in Exhibit 99.1 filed herewith, is incorporated into this Item2.02 by reference. Item 9.01 Financial Statements and Exhibits. (c) Exhibits. Exhibit Number Description A. M. Castle & Co. Press Release Dated October 27, 2009 Cautionary Statement on Risks Associated with Forward Looking Statements Information provided and statements contained in this report that are not purely historical are forward-looking statements within the meaning of Section27A of the Securities Act of 1933, as amended (“Securities Act”), Section21E of the Securities Exchange Act of 1934, as amended (“Exchange Act”), and the
